United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 09-3239
                                     ___________

Douglas Voss; Elizabeth Voss;             *
Arthur Voss; E. Berniece Voss,            *
                                          * Appeal from the United States
             Appellants,                  * District Court for the
                                          * District of Minnesota.
      v.                                  *
                                          *      [UNPUBLISHED]
Saint Martin Cooperative, et al.,         *
                                          *
             Appellees.                   *
                                     ___________

                               Submitted: May 6, 2010
                                  Filed: May 25, 2010
                                   ___________

Before LOKEN, BYE, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

       The Voss family, organic dairy farmers in rural Minnesota, commenced this
damage action alleging that defendants’ unlawful application of chemical pesticides
on a neighboring farm caused the chemicals to drift and to damage the Vosses and
their property. Liberally construed, the pro se complaint alleged a federal cause of
action for a labeling violation of the Federal Insecticide, Fungicide, and Rodenticide
Act (FIFRA), 7 U.S.C. § 136 et seq., and a state law cause of action for violation of
Minn. Stat. § 18B.07, subd. 2. The district court dismissed the entire complaint
without prejudice for lack of subject matter jurisdiction because “it is well-settled that
FIFRA does not provide for a private right of action.”
      We agree that FIFRA does not provide a private right of action to farmers and
others injured as a result of a manufacturer’s violation of FIFRA’s labeling
requirements. See Bates v. Dow Agrosciences, LLC, 544 U.S. 431, 448 (2005); No
Spray Coalition, Inc. v. City of New York, 351 F.3d 602, 605 (2nd Cir. 2003);
Cottrell, Ltd. v. Biotrol Intern., Inc., 191 F.3d 1248, 1255 (10th Cir. 1999) (FIFRA is
exclusively enforced by EPA); Almond High School v. U.S. Dept. of Agriculture, 768
F.2d 1030, 1035 (9th Cir. 1985). However, the Vosses expressly pleaded a cause of
action arising under this federal statute. Therefore, the district court erred in
concluding it lacked subject matter jurisdiction. In these circumstances, the
appropriate disposition is to dismiss the federal claim for failure to state a claim upon
which relief may be granted, see Fed. R. Civ. P. 12(b)(6), and to decline to exercise
supplemental jurisdiction over the pendent state law claim, see 28 U.S.C. § 1367(c).

      Accordingly, the district court is directed to enter an amended judgment
providing that the federal claim for violation of FIFRA is dismissed with prejudice
and the balance of the complaint is dismissed without prejudice. As so modified, the
judgment of the district court is affirmed. See 8th Cir. R. 47B.
                        ______________________________




                                          -2-